El Juez Peesidente Se. Heenández emitió
la opinión del tribunal.
Con fecba 5 de junio del año próximo pasado 1914 pro-dnjeron demanda ante la Corte de Distrito de San Jnan, Seo-*32ción Ia., 'Miguei, Luis, Gerardo, Teresa y Antonio Matorell y Torrents contra J. Ochoa y Hermano, Pedro, Carmen y Catalina Martorell y Torrents y Eosa Torrents y Bisect bajo las siguientes alegaciones:
Primera. Que las demandantes tienen respectivamente 23, 25, 21, 27 y 30 años de edad y los demandados- J. Ochoa y Hermano son una sociedad mercantil con domicilio en esta capital.
Segunda. Que Eosa Torrents en representación de los demandantes adjudicó en pago a un tal Juan Eoure Dalmau, en virtud de autorización dada por el Juzgado de Ia. Instancia de Catedral de la ciudad de San Juan y por auto del mes de Febrero, 1897, los condominios correspondientes a dichos de-mandantes en una finca rústica radicada en el barrio de Jaguas del término municipal de Ciales, con cabida de 355 cuerdas según se describe en la demanda.
Tercera. Que Eosa Torrents vecina entonces de Ciales, con domicilio allí, dentro del distrito judicial de Arecibo, pro-cedió a otorgar la referida adjudicación en pago en virtud de la autorización concedida por el mencionado juzgado de Ia. instancia de Catedral, quien carecía de jurisdicción en el asunto. - ’ '
Cuarta., Que Eosa Torrents no obtuvo autorización del Juzgado de Ia. Instancia de Arecibo para otorgar la expre-sada venta.
Quinta. Que por escritura otorgada en marzo 1897 ante el Notario don Antonio Alvarez Nava, Juan Eoure hipotecó la finca a favor de la mercantil j. Ochoa y Hermano y des-pués se la vendió por escritura' de mayo, 1903, otorgada ante el notario Jacinto Texidor, constándole a dicha mercantil que la adjudicación hecha a Eoure fué autorizada por el Juzgado de Ia. Instancia de Catedral sin jurisdicción en el asunto.
Sexta. Que J. Ochoa-y Hermano se encuentra actualmente en posesión de la finca y ha estado en posesión de ella desde el año 1903, percibiendo los frutos y rentas de la misma, que valen más de $20,000. "
*33Séptima. Que los socios componentes de la mercantil J. Ochoa y Hermano y en especial su gestor Severo Ochoa que concurrió al otorgamiento de la venta, sabían que el domicilio, residencia y vecindad de la señora Torrents y sus hijos era en el pueblo de Ciales y que en su término radicaba la finca vendida.
Octavo. Que la adjudicación de la finca se verificó para el pago de 10,000 pesos provinciales, siendo entonces su valor, superior a 25,000 pesos de la misma moneda.
Novena. Que a cada uno de los demandantes correspon-den en la finca de que se trata un condominio de 1/8'parte de la mitad o sea 1/16 parte en plena propiedad, y un condo-minio de 1/7 parte de 1/16 parte en nuda propiedad.
La demanda concluye con la súplica de que se declare nula por sentencia la adjudicación en pago de la finca en cuanto a los condominios correspondientes a los mismos demandan-tes, y que se condene a la sociedad demandada a reintegrarles los expresados condominios con los frutos y rentas percibi-dos y podidos percibir, de los cuales deberá rendir cuenta la demandada, siendo condenada además en • costas, gastos, desembolsos y honorarios de abogado.
A la anterior demanda opuso la representación de J. Ochoa y Hermano como excepciones previas la de que no aducía hechos suficientes para determinar una causa de ac-' ción, entre otras razones que se expondrían oportunamente, por haber prescrito la acción- de acuerdo con los artículos 1301 del Código Civil Español y 1268 del Código Civil de Puerto Rico; la de que existe en la demanda indebida acu-' mulación de partes demandadas por cuanto se incluyen como demandados a Pedro, Carmen y Cataliná' Martorell y To- ■ rrents, y a Rosa Torrents y Risech que no tienen interés alguno en la acción y contra los cuales nada se alega en la demanda ni se pide en la súplica de -la misma;' y la de que' varias acciones han sido indebidamente1 acumuladas Toda vez ■ que juntamente con la acción -principal de-nulidad se ejercita ' la de reivindicación que es subsidiaria ■ é • independiente de ■ *34aquella, siendo una personal y la otra real y requiriendo por tanto lugares distintos para la celebración del juicio.
Discutidas las excepciones por medio de briefs, el juez por sentencia de 16 de septiembre de 1914 declaró con lugar la excepción previa en que se alegaba que la demanda no aduce hechos bastantes para determinar una causa de acción, y en su consecuencia sin lugar la demanda, sin especial con-denación de costas, contra cuya sentencia interpuso la repre-sentación de la parte demandante recurso de apelación, para ante esta Corte Suprema, sometido a nuestra consideración después de haber alegado ambas partes por escrito y oral-mente cuanto han estimado conducente a la defensa de sus respectivas pretensiones.
Alega la parte demandante como motivos legales para sostener su recurso, los siguientes errores que estima haberse cometido por la corte inferior al declarar con lugar la excep-ción previa de falta de causa de acción:
Io. Inaplicación del artículo 164 del Código Civil Español vigente al concederse la autorización y cuyo precepto fue reproducido por el artículo 229 del Código Civil Devisado vigente al otorgarse la venta.
2o. Aplicación indebida de las sentencias de la Corte Su-prema de España de 22 de julio y 30 de septiembre, 1875, 6 de octubre de 1876 y 2 de junio de 1877 y de las resoluciones de la Dirección General de los Begistros de España de 22 de enero de 1866 (1886) y 9 de mayo de 1889.
3o. Falta de aplicación de la sentencia de esta Corte Suprema en el caso de Esteras v. Arroyo, 16 D. P. R., 725 y su antecedente de la Corte Suprema de los Estados Unidos en el caso Garzot v. Rubio, 209 U. S., 303.
Examinemos el primer motivo del recurso y para ello fijemos cuál era la legislación vigente en Puerto Bico y por tanto aplicable al otorgarse a Bosa Torrents en representa-ción de los demandantes por el Juzgado de Ia. Instancia de Catedral de esta ciudad en febrero de 1897 la autorización cuya nulidad se pide. :
*35Estaban entonces vigentes en Puerto Eico la Ley de Enjuiciamiento Civil que comenzó a regir en Io. de enero de 1886 a virtud de Eeal Decreto de 25 de septiembre del año anterior, y el Código Civil que comenzó a regir en Io. de enero de 1890 a virtud de Eeal Decreto de 31 de julio de 1889.
Como se ve, la vigencia de la Ley de Enjuiciamiento Civil fué anterior a la del Código Civil.
Las reglas determinantes de la competencia según la Ley de Enjuiciamiento Civil citada, que pueden ser atinentes al caso son las comprendidas en los artículos 56, 58 y 63 que en lo conducente dicen así:
“Art. 56. — Será juez competente para conocer de los pleitos a que dé origen el ejercicio de las acciones de toda clase, aquel a quien los litigantes se hubieren sometido expresa o tácitamente.
“Esta sumisión sólo podrá hacerse al juez que ejerza jurisdicción ordinaria y que la tenga para conocer de la misma clase de negocios y en el mismo grado.
“Art. 58. — Se entenderá hecha la sumisión tácita:
“Primero. Por el demandante en el mero hecho de acudir al juez interponiendo la demanda.
“Segundo. Por el demandado en el hecho de hacer después de personado en el juicio cualquiera gestión que no sea la de proponer en forma la declinatoria.
“Art. 63. — Para determinar la competencia, fuera de los casos ex-presados en los artículos anteriores, se seguirán las reglas siguientes:
* # -/? # # i/S #
“23. En las autorizaciones para la venta de bienes de menores o incapacitados, será juez competente el del lugar en que los bienes se hallaren o el del domicilio de aquellos a'quienes pertenecieren.”
El artículo 164 del Código Civil Español vigente en el año de 1897 en que se concedió a la demandada Eosa Torrents por el Juzgado de Ia. Instancia de Catedral de esta ciudad la autorización argüida de nulidad por la parte demandante, está concebido en los siguientes términos:
“Art. 164. — El padre o la madre en su caso no podrán enajenar los bienes inmuebles del hijo en que les corresponda el usufructo o la administración, ni gravarlos sino por causas justificadas de. uti-*36lidad o necesidad y previa la autorización del juez del domicilio, con audiencia del ministerio fiscal, salvas las disposiciones' que, en cuanto a los efectos de la transmisión, establece la Ley Hipotecaria.”
Atendidos los preceptos .legales qne dejamos transcritos-resalta a sn simple lectura la contradicción entre los artículos ■ 164 del Código -Civil Español y 63, No. 23, de la antigua Ley de Enjuiciamiento Civil, y los 56 y 58 de esa misma ley, si es que éstos dos últimos se refieren .a actos de jurisdicción voluntaria, pues el -artículo 164 exige por modo imperativo ■ la autorización del juez del domicilio para enajenar o gravar-bienes inmuebles de menores, mientras que esa autorización,' según el artículo 63, No. 23, fia de concederse por el juez del lugar en que los bienes se bailaren o. por el juez del domi-cilio de aquellos a quienes pertenecieren, y según los artículos 56 y 58 por cualquier juez de jurisdicción ordinaria y que la tenga para conocer de la misma clase de negocios y en el mismo grado, en el supuesto de que la competencia que deter-minan esos dos artículos, como fiemos dicfio antes, se refiera tanto a la jurisdicción contenciosa como a la voluntaria.
No nos toca decidir en el presente caso cuál sea la exten-sión y alcance de los artículos 56 y 58 de la Ley de Enjui-ciamiento Civil respecto de todos los actos de jurisdicción voluntaria, sino resolver si esos dos artículos y el 63 en su No. 23, fian sido derogados por el 164 del Código Civil Español, con relación a casos como el presente.
Opinamos que esa derogación existe ppr más que conten- ■ taristas tan ilustrados como Manresa y Scaevola comentando el artículo 164 del Código Civil Español sostienen que el artículo 1976 del Código.Civil sólo derogó los cuerpos legales, usos y costumbres que constituían el derecho civil común en todas las materias que fueran objeto del Código, pero no el derecho adjetivo o procesal, entendiendo Manresa que la Regla 23 del‘artículo 63 de la Ley-de Enjuiciamiento Civil, es complementaria de la del artículo 164 del Código pivil y *37Scaevola que el precepto del Código Civil es terminante sin qne llegne a establecer qne sn aplicación sea de necesidad absolute con exclusión de los preceptos de la Ley de Enjui-ciamiento Civil.
El primero de dichos comentaristas, Manresa, se expresa en los siguientes términos, tomo 2, p. 42, de sns comentarios:
“Respecto a nuestro código no puede haber duda alguna de que para la enajenación de bienes inmuebles o para gravarlos, es precisa la autorización judicial. Dicha autorización debe solicitarse, dice el código, ante el juez del domicilio; pero como la competencia es una cuestión que pertenece al derecho adjetivo y la disposición final del código sólo deroga el derecho civil común, entendemos que continúa vigente y es complementaria de la del presente artículo la regla 23 del artículo 63 de la Ley de Enjuiciamiento Civil, que establece que 'en las autorizaciones para la venta de bienes de menores o incapa-citados será juez competente el del lugar en que los bienes se bailaren, o el del domicilio de aquéllos a quienes pertenecieren. ’ Sin embargo, para evitar cuestiones, lo más prudente será acudir al juez del domi-cilio. Respecto al procedimiento, debe observarse el que determina el título 11 de la primera parte del libro tercero de la Ley de Enjui-ciamiento Civil.”
El segundo, Scaevola, tomo 3, pág. 309, de su obra Código Civil, comentado y concordado (3a. edición), dice:
“La autorización ha de obtenerse, conforme al artículo, del juez del domicilio, y aunque no expresa de qué. persona se sobreentiende del de los padres, pues sabido es, según el artículo 64 de la Ley de Enjuiciamiento Civil, que el domicilio de los hijos constituidos en potestad es el de sus padres. Esta misma ley, en el caso 23 del artí-culo 63, señala como juez eonpetente el del domicilio de los hijos, y además el del lugar en que los bienes se encuentren, precepto alter-nativo muy práctico y conveniente, puesto que es de suponer que haya más compradores en el sitio donde puedan ser conocidos el valor y la utilidad de los bienes, que no donde se desconocen estos requisitos. ¿..Seguirá subsistente esta doble competencia? Aunque por las razo-nes que manifestaremos más adelante entendemos que el código no ha derogado ni ha podido derogar la Ley de Enjuiciamiento Civil, la disposición de aquél sobre este extremo es terminante, puesto que declara que la autorización ha de obtenerse del juez deí domicilio.”
*38T más adelante el mismo Scaevola, tomo 3, página 311, dice:
“El código es Lina ley sustantiva y civil cuya publicación sólo puede afectar a las de su misma índole no a las de naturaleza diversa, esto es, a las adjetivas o procesales como es la de Enjuiciamiento Civil. Además la disposición final derogatoria del código sólo hace perder su fuerza a las leyes que constituyen el derecho civil común, y esto en las materias que son objeto del mismo, derogación, por tanto, que no puede alcanzar a una ley que, como la de que venimos ha-blando no forma parte del derecho civil común, menos aún en una materia que no es objeto del código y que por el contrario viene a llenar el vacío del mismo.”
En cnanto al comentarista Manresa es de notarse que en relación con el artículo 1976 del Código Civil Español, dice en el tomo 12, página 900 de sus comentarios:
“Concretando en su análisis los términos del artículo que exami-namos, debemos sentar como conclusión indudable que por él se dero-gan las disposiciones del derecho común civil de carácter puramente sustantivo, excepto aquellas que se hubieren estimado o declarado subsistentes; y por tanto, el precepto derogatorio contenido en dicho artículo no rige respecto de las demás leyes civiles de índole pro-cesal,’ a no ser que por su peculiar naturaleza hayan sido objeto de precepto especial contrario en el código o no puedan coexistir con los que en el mismo se establecen.”
Esa doctrina de Manresa nos parece buena y refuerza nuestra opinión en el presente caso.
El artículo 164 del Código Civil Español, según alega la ilustrada representación de la parte apelante, no ña querido establecer una regla de competencia, un precepto adjetivo, sino determinar lp. manera, el medio, la autoridad que debe completar la capacidad civil del padre o madre del menor en los casos de enajenación o gravamen de bienes inmuebles de sus hijos menores, cuya capacidad para tales casos les limita el mismo, artículo. Contiene un precepto sustantivo que deroga los que abiertamente se opongan al mismo en la Ley de Enjuiciamiento Civil Española, anterior a la publi-cación de dicho Código.
*39El artículo 1976 del Código Civil, dice así:
“Quedan derogados todos los cuerpos legales, usos y costumbres que constituyen el derecho civil común en todas las materias que son objeto de este código, y quedarán sin fuerza y vigor, así en su con-cepto de leyes directamente obligatorias como en el de derecho suple-torio. Esta disposición no es aplicable a las leyes que en este código se declaran subsistentes.”
En fuerza del anterior precepto derogatorio no podemos menos de admitir haber sido derogados todos los cuerpos legales, usos y costumbres que constituyen el derecho civil común en todas las materias que son objeto del Código Civil, pero no por ello hemos de llegar a la conclusión de que dicho Código Civil no deroga los preceptos del Código de Enjuicia-miento Civil entonces vigente que estuvieren en oposición con sus propios preceptos.
El mismo Código Civil en su artículo 5 establece que las leyes sólo se derogan por otras leyes posteriores y no pre-valecerá contra su observancia el desuso ni la costumbre o la práctica en contrario, y si hemos de dar aplicación a ese precepto es obvio que las disposiciones contenidas en el Código de Enjuiciamiento Civil que están en oposición con las del Código Civil han sido derogadas sin que puedan tener vigor al mismo tiempo unas y otras disposiciones.
La Ley de Enjuiciamiento Civil en virtud del artículo 1976 del Código Civil no ha sido derogada por éste en su totalidad, pero indudablemente lo ha sido en cuanto esté en contradicción con dicho código por el principio de que toda ley posterior deroga la anterior cuando hubiere conflicto entre ellas.
En corroboración de la anterior doctrina es de consig-narse la establecida por el Tribunal Supremo de España en sentencia de 12 de junio de 1894 en caso sobre discernimiento del cargo de curadores testamentarios, cuya sentencia con-tiene los siguientes considerandos:
“Considerando que la Ley de Enjuiciamiento Civil rigió en su totalidad desde su publicación en todas las provincias, y que todo *40'lo comprendido en dicho cuerpo legal dejó en su virtud de formar parte del derecho foral y pasó a ser legislación común de España:
“Considerando que siendo las disposiciones de la Ley de Enjui-ciamiento Civil parte del derecho general y no del llamado foral, en lo que estén en contradicción con el Código Civil, ley posterior, han sido derogadas por el artículo 1976, y no puede pretenderse su sub-sistencia por consecuencia de lo ordenado en el artículo 12 de éste, pues en él se mantiene sólo enfrente del código el derecho foral, es decir, el excepcional, pero no el común, que antes de la promulgación de aquél regía para determinadas materias en las provincias o terri-torios de fuero:.
“Considerando que la resolución recurrida, al ordenar que los interesados acudan al juzgado municipal y al consejo de familia, ajustando sus peticiones a lo dispuesto en los títulos 9 y 10 del libro Io. del Código Civil, en nada infringe ni desconoce la ley Ia., título 4°., libro 5o. de las Constituciones de Cataluña, que sanciona la facultad del padre de nombrar en testamento y en toda especie de última voluntad tutores para sus hijos, ni la voluntad expresada por el padre de los menores en su testamento, puesto que dicha vo-luntad y la ley que le atribuye eficacia han de cumplirse dentro de las disposiciones legales que determinan el discernimiento y el ejer-cicio de la tutela, que antes del Código Civil eran los artículos del título 2o. del libro 3o. de la Ley de Enjuiciamiento Civil y ahora son las de los títulos 9o. y 10 del libro Io. del Código.”
En esa sentencia se establece que la Ley de Enjuicia-miento Civil pasó a ser legislación común de España y que sus disposiciones forman parte del derecho general, estando derogadas por el artículo 1976 en cuanto estén en contradic-ción con el Código Civil, por lo que las disposiciones relativas al discernimiento y ejercicio de la tutela que antes del Código Civil estaban comprendidas eñ los artículos del Título II del Libro III de la Ley de Enjuiciamiento Civil, son ahora las de los Títulos IX y X del Libro I del Código Civil.
En virtud de la derogación de los preceptos de la Ley de Enjuiciamiento Civil de 1887 determinantes de la com-petencia-judicial para conceder autorizaciones de enajenar bienes de menores en cuanto estén en conflicto con el artículo 164 del Código Civil, opinamos, atendidos los términos claros *41en que está redactado dicho artículo, que sólo al juez del domicilio del menor compete dar la autorización de enajena-ción o constitución de gravamen y que desde que comenzó a regir el Código Civil ha sido derogada cualquier facultad que por la Ley de Enjuiciamiento Civil anterior se estimara concedida al padre o a la madre para someterse en tal caso a otro juez que no fuera el del domicilio de su hijo.
El legislador quiso al establecer la necesidad de la autori-zación judicial para la enajenación o gravamen de bienes de menores, que esa autorización fuera concedida por el juez del domicilio del menor y no por cualquier otro juez, y al establecerlo así fijó la autoridad que debía completar lá capa-cidad civil del padre o de la madre del menor, sin que esa capacidad pudiera completarse en otra forma que la esta-tuida por el artículo 164.
El Juzgado de Ia. Instancia de Catedral al conceder a Eosa Torrents la autorización de que se trata ejecutó un acto ■contra la ley y por tanto nulo de conformidad con el artículo 4 del Código Civil que entonces regía, y la Corte de Distrito d.e San Juan, Sección Ia., cometió error estimando válida dicha autorización por haber dejado de aplicar el artículo repetidas veces citado.
Es cierto que el Tribunal Supremo de España tiene esta-blecido en varias sentencias, y señaladamente en las de 22 de julio y 30 de septiembre de 1875, 6 de octubre de 1876, y 2 de junio de 1877, 1-a doctrina de que en los actos de juris-dicción voluntaria no tienen cabida las cuestiones de compe-tencia porque la ley concede ésta al juez ante quien se baya acudido, cuya doctrina ha sido invocada por la Dirección •General de los Eegistros de España en resoluciones de 22 ■de enero, 1886, 9 de mayo de 1889, y 8 de febrero de 1907, y aun por esta misma Corte Suprema al resolver en 25 de marzo de 1905 recurso gubernativo de Solá contra nota del Registrador de la Propiedad de Caguas, 8 D. P. B., 213; pero es de tenerse en cuenta que en ninguna de esas sentencias y resoluciones se ha decidido que los preceptos de la Ley *42de Enjuiciamiento Civil de 1886 qne puedan ser atinentes a la competencia del juez en los casos a qne se refiere el artículo 164' del Código Civil Español que comenzó a regir en esta Isla en Io. de enero de 1890, deben continuar apli-cándose no obstante el precepto de dicbo artículo 164.
Por el estudio que fiemos fiecfio no tenemos conocimiento de un solo caso en que se fiaya levantado y decidido la misma cuestión legal sometida fioy a nuestra consideración.
T conste que aún en el caso de que se aceptara la sumisión expresa o tácita como regla de competencia en los actos de jurisdicción voluntaria, esa regla podría tener su excepción en un-caso como el presente en que el Código Civil en su artículo 164 establece un precepto irreconciliable con dicha regla, o sea el de que la autorización para enajenar o'gravar bienes de menores fia de concederse por el juez del domicilio' de éstos.
Suponiendo, pues, que en los actos de jurisdicción volun-taria pudiera determinarse la competencia por la sumisión expresa o tácita según la Ley de Enjuiciamiento Civil de’ 3886, fiemos de llegar a la conclusión de que desde que co-menzó a regir el Código Civil de 1889 únicamente el juez del domicilio del menor puede conceder la autorización para la venta o enajenación de sus bienes y que por tanto la ju-risprudencia del Tribunal Supremo de España de- que dejamos fiecfio mérito y la doctrina establecida por la Direc-ción de los Registros no son de aplicación al presente caso, habiendo incurrido por tanto en error la corte inferior al hacer aplicación de esa jurisprudencia y de esa doctrina, aparte de que las resoluciones dictadas en recurso contra los Registradores de la Propiedad no son obligatorios para los tribunales de justicia.
Hemos examinado el primero y segundo motivos de la apelación y nos abstenemos de examinar el tercero por cuanto el presente caso fia de resolverse teniendo en cuenta la ley y jurisprudencia vigentes en la fecha en que se dictó por el Juzgado de Ia. Instancia de Catedral el auto del mes de *43febrero de 1897 concediendo la autorización cnya nulidad se pide, y no la ley y jurisprudencia posteriores a esa fecha.
Como' la corte inférior sólo consideró la excepción pro-puesta por los demandados de que la demanda no aduce hechos suficientes para determinar una causa de acción, sin que entrara en el examen de las demás, también nos abste-nemos de prestar a éstas consideración, sin perjuicio de conocer de ellas cuando fueren resueltas por dicha corte inferior y la resolución viniere a nosotros en grado de apelación.
Por las razones expuestas es de revocarse la sentencia apelada en cuanto se funda en la excepción de que los hechos de la demanda no determinan una causa de acción, y con-tinuarse el juicio de acuerdo con esta opinión.

Revocada la sentencia apelada, debiendo con-tinuarse el juicio de acuerdo con los prin-cipios enunciados en la opinión.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.